Citation Nr: 0118777	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  95-21 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for pilonidal cyst, 
status post multiple surgeries, currently rated 20 percent 
disabling.

2.  Entitlement to a total disability rating based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from February 1971 to July 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In June 1997 the Board, inter alia, remanded the issues on 
appeal for additional development.


REMAND

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Although the veteran was notified of the VCAA changes and of 
the evidence necessary to substantiate his claims by 
correspondence dated in March 2001, the Board finds further 
development is required for an adequate determination of the 
issues on appeal.  Specifically, the Board notes that an 
October 1998 examiner stated the veteran's service-connected 
pilonidal cyst could be "solved forever" with the surgical 
intervention of a good proctologist but left untreated the 
disorder would continue and would gradually worsen.  It was 
further noted that when untreated the disorder was very 
disabling and when flaring badly was probably 100 percent 
disabling.  Therefore, the Board finds the veteran should be 
examined by a proctologist for an opinion as to possible 
treatment for his service-connected disability prior to 
appellate review.

The Court has held that the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended and conducting a thorough and contemporaneous 
medical examination, which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

In addition, in June 1997 the Board instructed the RO to 
request that a VA social and industrial survey be conducted 
in order to obtain information regarding the veteran's 
employment history.  It was specifically requested that 
documentation of the veteran's efforts to obtain employment, 
and any rejection thereof, and his past employment history 
with reasons for termination be obtained and associated with 
the claims folder.  Although the veteran underwent a VA 
social and industrial survey the record does not reflect any 
attempts to obtain documentary evidence to support the 
veteran's reported employment difficulty were made.  

The Board also instructed the RO to request a VA examination 
to determine the extent of the veteran's present service-
connected pilonidal cyst with specific instructions that the 
examiner describe in detail the full nature and extent of the 
current condition, including whether or to what extent it 
interferes with musculoskeletal function and regular 
functioning of the veteran for activities including potential 
employment activities.  The examiner was requested to 
differentiate the functional limitations caused by the 
pilonidal cyst from those caused by the veteran's other 
disabilities, including asthma and chronic obstructive 
pulmonary disease, and to render an opinion as to whether the 
service-connected pilonidal cyst alone prevents employment.  
Although the veteran underwent VA examinations in October 
1998, December 1998, and June 2000, the Board finds the 
examiners did not adequate address the specific questions 
posed in the remand instructions or provide any explanation 
as to why the specific questions were not addressed.

The Court has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Therefore, this matter must be 
remanded to the RO for further development. 

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The veteran should be requested to 
identify all sources of any recent 
medical treatment pertinent to the issues 
on appeal and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

2.  The RO should request the veteran 
provide any available documentation of 
his efforts to obtain employment, and any 
rejection thereof, and of his past 
employment history with reasons for 
termination.  All records obtained should 
be added to the claims folder.

3.  The veteran should be afforded a VA 
examination by a proctologist, or other 
appropriate specialist, to determine the 
current nature and severity of his 
service-connected pilonidal cyst.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner.  The examiner should 
perform any tests or studies deemed 
necessary for an accurate assessment.  

The examiner is requested to provide an 
opinion as to whether the veteran's 
service-connected disability could be 
successfully treated with surgical 
intervention.  If so, the veteran should 
be referred to an appropriate VA medical 
facility for treatment.  If not, the 
examiner is requested to provide an 
opinion as to the occupational impairment 
caused by the service-connected disorder 
during flare ups, as well as, a 
discussion of the frequency and duration 
of any active symptomatology.  

The examiner should describe in detail 
the full nature and extent of the current 
condition, including whether or to what 
extent it interferes with musculoskeletal 
function and regular functioning of the 
veteran for activities including 
potential employment activities.  The 
examiner, if possible, should distinguish 
any loss in range of motion due to the 
service-connected disorder from any 
nonservice-connected disabilities, such 
as an orthopedic disorder, asthma, or 
chronic obstructive pulmonary disease, 
and render an opinion as to whether the 
veteran's service-connected pilonidal 
cyst alone prevents employment.  A 
complete rationale should be provided.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

5.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed necessary, 
the RO should review the record and re-
adjudicate the issues on appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for an examination may 
adversely affect the claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




